 
 
I 
111th CONGRESS
1st Session
H. R. 1510 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2009 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the lead prohibition provisions of the Consumer Product Safety Improvement Act of 2008 to provide an exemption for certain all-terrain vehicles, and for other purposes. 
 
 
1.Exemption for all-terrain vehicles
(a)Exclusion of certain materials or products and inaccessible component partsSection 101(b) of the Consumer Product Safety Improvement Act of 2008 is amended by redesignating paragraph (5) as paragraph (6) and inserting after paragraph (4) the following:

(5)Exception for all-terrain vehicles
(A)Determination by CommissionIf the Commission determines that it is not technologically feasible for certain all-terrain vehicles to comply with subsection (a) due to certain component parts that are required for the safety or functionality of such vehicles, the Commission, by regulation, shall exempt such vehicles from the requirements of such subsection.
(B)All-terrain vehicles definedFor purposes of this section, the term all-terrain vehicle means any motorized, off-highway vehicle designed to travel on 2, 3, or 4 wheels, having a seat designed to be straddled by the operator and handlebars for steering control..
(b)Additional amendmentSuch section is further amended in paragraph (1)(A) by striking any.  
 
